 


109 HR 5127 IH: To prohibit the Department of Energy from obligating funds for appropriation earmarks in the Energy Efficiency and Renewable Energy program.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5127 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Beauprez introduced the following bill; which was referred to the Committee on Science, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the Department of Energy from obligating funds for appropriation earmarks in the Energy Efficiency and Renewable Energy program. 
 
 
1.Prohibition on obligation of funds for certain appropriations earmarksThe Department of Energy may not obligate any funds made available in an appropriation Act to implement an earmark for any entity other than a Department of Energy laboratory with respect to the Energy Efficiency and Renewable Energy program. 
2.Effective dateThis Act shall apply to appropriations Acts for fiscal year 2007 or any subsequent fiscal year.  
 
